Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on March 9, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-4, 6-15, and 17-21 are currently pending and have been examined.  Claims 1, 6-9, 12, and 17-19 have been amended.  Claims 5 and 16 have been canceled.  
The previous objection to claims 8 and 19 has been withdrawn.
The previous rejection of claims 7-8 and 18-19 under 35 USC 112(b) has been withdrawn.
The previous rejection of claims 1-21 under 35 USC 103 has been withdrawn.  
  


Information Disclosure Statement
The information disclosure statements filed April 7, 2021, April 30, 2021, and June 15, 2021, have been considered by the Examiner.

Response to Arguments
The previous objection to claims 8 and 19 has been withdrawn in view of Applicants’ amendments.
The previous rejection of claims 7-8 and 18-19 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Applicants’ arguments regarding the rejection under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 17 of Applicants’ Reply dated March 9, 2021 (hereinafter “Applicants’ Reply”) that claims 1 and 12 are “directed to a method of generating a digital content recommendation by a hardware server to be displayed on an electronic device. This method does not recite a law of nature, a natural phenomenon, and does not fall within any of the above identified abstract ideas.”  The Examiner respectfully disagrees.  
First, per MPEP 2106.05(b), “while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility.” Further, per MPEP 2106.05(b), “a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” As discussed below, the hardware server is considered to be a generic computer component recited at a high level of generality, i.e., as a generic computer component performing generic computer functions. Thus, the hardware server is not 
Applicants further argue at page 19 of Applicants’ Reply that the claims are directed to a practical application by improving “functionality of a hardware server executing the conventional methods of recommending content to the user, the instantly claimed subject matter is directed at enabling the hardware server to provide content items to the user based on a plurality of parameters i.e. a relevancy parameter and a completion parameter associated with each content item, the latter representing a degree of each of the first content channel and the second content channel meets its respective number of displays.”  Applicants further argue at page 19 that “the subject matter of the independent claims 1 and 12 is directed to a specific way of solving the above-mentioned problem. Indeed, claims 1 and 12 recite a combination of specific steps which are directed at solving the above-mentioned problem in a specific way, as opposed to merely claiming a desired result of the solution. The subject-matter under review is not a result of a drafting effort designed to monopolize the judicial exception. Rather, the subject-matter under review does not pre-empt other solutions of the above-mentioned problem, as it includes specific language delimiting a specific way in which the solution is to be implemented.”  The Examiner respectfully disagrees.
First, per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration... 
With this guidance in mind, the Examiner respectfully notes that the “practical application” cited by Applicants is not an improvement to computer functionality nor is it an improvement to any other technology or technical field nor is it a particular machine or transformation. Instead, the improvement is in recommending content to a user, which as discussed both in the previous Office Action and below, is an abstract idea, a certain method of organizing human activity, i.e., advertising.   Per MPEP 2106.04(a)(2)(II), the “phrase ’methods of organizing human activity' is used to describe concepts relating to: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or Instructions).” The instant claims recite systems and methods for generating content recommendations to a user based on various content and user features, which is an advertising, marketing, or sales activity, i.e., a certain method of organizing human activity.
Regarding preemption, MPEP 2106.04 states that “While preemption is the concern underlying... the judicial exception, it is not a standalone test for determining eligibility... Instead questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo.... It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.”
Thus, the rejection under 35 USC 101 is maintained.
The previous rejection of claims 1-21 under 35 USC 103 has been withdrawn.  The prior art of record, alone or combined, neither anticipates nor renders obvious claims 1 and 12.  In the event the claims are amended, they will be subject to further examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-15, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-4, 6-15, and 17-21:
Further, claim 1 recites “determining, for each of the first content item and the second content item, a completion parameter, the completion parameter being based, at least in part on the respective display feature, the completion parameter representing a degree of each of the first content channel and the second content channel meeting its respective number of displays.”  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicants actually had possession of at the time of the invention. A review of the disclosure does not reveal the manner in which the completion parameter is determined based on the respective display feature.  It is noted that this is not an enablement rejection. Applicants’ failure to disclose any meaningful structure or algorithm as to how the completion parameter is determined based on the on the respective display feature raises questions as to whether Applicant truly had possession of these features at the time of filing.  
Claim 12 is rejected for similar reasons.
Claims 2-4, 6-11, 13-15, and 17-21 inherit the deficiencies of claims 1 and 12.
Claims 7 and 18:  Claim 7 recites “wherein determining the relevancy parameter comprises applying a machine learning algorithm configured to determine the relevancy parameter of the first content item and the second item based at least in part on the one or more content item features associated with the first content item and the second content item, and the user interest profile.”  The recited subject matter does not conform to the disclosure in such a manner that one of 
Claim 18 is rejected for similar reasons.
Claims 8 and 19:
Claim 19 is rejected for similar reasons.
Claims 9 and 20:  Claim 9 recites “determining for each of the one or more non-native content items, the respective relevancy parameter based on the one or more content item features.”  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicants actually had possession of at the time of the invention. A review of the disclosure does not reveal the manner in which the relevancy parameter is determined based on the one or more content item features.  It is noted that this is not an enablement rejection. Applicants’ failure to disclose any meaningful structure or algorithm as to how the relevancy parameter is determined based on the one or more content item features raises questions as to whether Applicant truly had possession of these features at the time of filing. 
Claim 20 is rejected for similar reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 6-15, and 17-21:  Claim 1 recites “determining, for each of the first content item and the second content item, a relevancy parameter, the relevancy parameter being based, at least in part, on the one or more content item features associated with the first content item and the second content item respectively.”  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how the relevancy parameter is determined based on the one or more content item features.  
Further, claim 1 recites “each of the first content item and the second content item being associated with a respective: display feature, the display feature being indicative of a number of displays of one or more content items originating from the respective first content channel and second content channel required by the recommendation system within a predetermined time period.”  This limitation is unclear.  First, is the first content item necessarily part of one or more content items?  Further, is the second content item necessarily part of one or more content items?  Further, is the display feature different for the first content channel and the second content channel, i.e., is there a separate number for each content channel or is the display feature the combined total for the two channels?  Further, it is unclear what is meant by “a number of displays.”  Is that the number of times a particular content has been displayed to a particular user 
Further, it is unclear what is meant by “each of the first content item and the second content item being associated with a respective…one or more content item features, the one or more content item features being indicative of a characteristic associated with the first content item and the second content item respectively.”  First, does this mean that the first content item is associated with one or more content item features and that the second content item is associated with the same one or more content item features?  Or does this mean that the second content item is associated with one or more content item features that are different from the one or more content item features associated with the first content item?  Further, is the “characteristic” associated with the first content item necessarily the same characteristic that is associated with the second content item?  Or does this mean that the second content item is associated with a different characteristic than the characteristic associated with the first content item?
Further, claim 1 recites “determining, for each of the first content item and the second content item, a completion parameter, the completion parameter being based, at least in part on the respective display feature, the completion parameter representing a degree of each of the first content channel and the second content channel meeting its respective number of displays.”  The metes and bounds of this claim are unclear because a person having ordinary skill in 
Further, it is unclear what is meant by a “completion parameter.”  Is there a separate completion parameter for the first content item and the separate content item?  Or is the completion parameter the combination of the number of displays of the first content item and the second content item?  Further, it is unclear if the completion parameter refers to the number of times a particular content has been displayed to a particular user or to any/all users.
Further, claim 1 recites “ranking, by a ranking algorithm, the first content item and the second content item, based at least on their respective relevancy parameter and the completion parameter.”  It is unclear what is meant by “the completion parameter.”  As discussed above, it is unclear if the completion parameter refers to a respective completion parameter for each of the first content item and the second content item or if the completion parameter is a combination of the number of displays for the first content item and the second content item.  
Claim 12 is rejected for similar reasons.
Claims 2-4, 6-11, 13-15, and 17-21 inherit the deficiencies of claims 1 and 12.
Claims 3 and 14:  Claim 3 recites “wherein determining the completion parameter comprises analyzing one of: a predictive completion parameter.”  It is unclear if the “predictive completion parameter” is different for the first content channel and the second content channel or if the predictive completion 
It is further unclear whether the predictive completion parameter is different for each content item in the first and second content channels or if it is a combination of the predicted number of displays for all of the content in the content channel.
Claim 14 is rejected for similar reasons.
Claims 7 and 18:  Claim 7 recites “wherein the user interest profile is generated.”  There is insufficient antecedent basis for generating the user profile.  Claim 6 recites determining the user interest profile, not generating it.  It is unclear if the user interest profile is intended to be “determined” or “generated.”  For purposes of examination, the Examiner is interpreting the user interest profile as being “determined”.
Further, claim 7 recites “wherein determining the relevancy parameter comprises applying a machine learning algorithm configured to determine the relevancy parameter of the first content item and the second item based at least in part on the one or more content item features associated with the first content item and the second content item, and the user interest profile.”  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how the relevancy parameter is determined based on the based on the one or more content item features and the user interest profile.
Claim 18 is rejected for similar reasons.
Claims 8 and 19:  Claim 8 recites “applying the machine learning algorithm configured to predict the subset the user is associated with based on an analysis of the user interest profile associated with the one or more users.”  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how a machine learning algorithm is applied to predict the subset based on an analysis of the user interest profile.
Claim 19 is rejected for similar reasons.
Claims 9 and 20:  Claim 9 recites “determining for each of the one or more non-native content items, the respective relevancy parameter based on the one or more content item features.”  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how the relevancy parameter is determined based on the one or more content item features.  
Claim 20 is rejected for similar reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1 and 12 recite a system and a method for generating a digital content recommendation to a client device of a user.  With respect to claim 1, claim elements selecting a set of candidate content items, determining for each of the first content item and the second content item the relevancy parameter, determining for each of the first content item and the second content item a completion a parameter, ranking the first content item and the second content item comprising determining a first ranking score, determining a second ranking score, and ranking the first content item and the second content item based on the first ranking score and the second ranking score, and generating the digital content recommendation, as drafted, cover a method of organizing a human activity such as a commercial or business application such as advertising.  Claim 12 recites similar limitations.
The judicial exception is not integrated into a practical application.  Claims 1 and 12 each recite receiving a request, transmitting the digital content recommendation, and displaying the digital content recommendation.  These steps are considered insignificant extra-solution activity.  Further, the claims recite a hardware server and an electronic device.  These components are recited at a high level of generality, i.e., as generic computer components performing generic computing functions. Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1 and 12 are directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claims recite a hardware server and an electronic device.  As discussed above, these components are recited at a high level of generality, i.e., as generic computer components performing generic computing functions.  Mere instructions to apply an exception using generic computing components cannot provide an inventive concept.
Regarding retrieving, transmitting, and displaying data, per MPEP 2106.05(d)(II), elements such as receiving or transmitting information over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. See Versata Dev, Group. Inc. w SAP Am., lnc. 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed, Cir, 2015); OIP Techs., Inc., v, Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPG2d 1090, 1093 (Fed.Cir. 2015} (sending messages over a network); buySAFE, Inc, v. Google, Inc., 765 F.3d 1350, 1355, 112 USPG2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Thus, claims 1 and 12 are not patent eligible.
Claims 2-4, 6-11, 13-15, and 17-21 depend from claims 1 and 12.  Claims 2 and 13 are directed defining the number of displays and are further directed to the abstract idea.  Claims 3-4 and 14-15 are directed to further defining the completion parameter and are further directed to the abstract idea.  Claims 6 and 
Thus, the claims are not patent eligible.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2019/0034432 A1 to Rybalchenko et al. is directed to ranking non-native items by a ranking system in a native ranking system using a usefulness score.  

US 2016/0283481 A1 to Morley et al. is directed to recommending advertisements to users based on empirical affinities for advertisements including number of impressions.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625